Citation Nr: 0904541	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a sinus condition.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for residuals of cold 
exposure, bilateral upper and lower extremities.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for tinnitus. 
10.  Entitlement to service connection for pes planus.

11.  Whether the August 1947 rating decision, which denied 
service connection for pes planus, contained clear and 
unmistakable error (CUE).  

12.  Whether the August 1947 rating decision, which denied 
service connection for a low back disability, contained CUE.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2006, 
the RO in pertinent part denied service connection for PTSD, 
GERD, asthma, sinus condition, skin condition, cold exposure 
of the bilateral upper and lower extremities, sleep disorder, 
and hypertension; and also determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for a back disability and 
for pes planus.  In February 2006, the RO denied service 
connection for tinnitus.  In October 2006, the RO determined 
that no revision was warranted in the August 1947 decision to 
deny compensation for a back injury or pes planus.  The 
Veteran perfected an appeal of the listed issues.  

In August 2008, the RO granted service connection for a 
lumbar spine disability.  As such, the issue of whether new 
and material evidence has been submitted to reopen service 
connection for a back disability has been resolved and it is 
no longer before the Board.  

Regarding service connection for pes planus, the Board notes 
that the issue certified was whether new and material 
evidence had been submitted to reopen the claim.  As will be 
explained below, the issue has been recharacterized to 
consider service connection on a de novo basis.  See 
38 C.F.R. § 3.156(c) (2008).

The issues of entitlement to service connection for GERD, 
skin condition, residuals of cold exposure of the bilateral 
upper and lower extremities, and hypertension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is a combat Veteran of World War II, but the 
greater weight of probative evidence shows that the Veteran 
does not meet the DSM-IV criteria for a diagnosis of PTSD. 

2.  Evidence of record does not show a current diagnosis of 
asthma.  

3.  Evidence of record does not show a current diagnosis of a 
sinus condition.  

4.  The more probative evidence does not establish that the 
Veteran has a currently diagnosed sleep disorder that is 
related to active military service or service connected 
disability.  

5.  The more probative evidence does not show a current 
diagnosis of tinnitus.  

6.  Evidence of record does not support a finding that pre-
existing pes planus was aggravated during service; and 
evidence of record does not show a current diagnosis of pes 
planus.  

7.  The Veteran has failed to demonstrate that there was an 
error of fact or law in the RO's August 1947 decision that 
denied service connection for pes planus, which, had it not 
been made, would have manifestly changed the outcome of the 
decision.

8.  In August 1947, the RO attributed the Veteran's back 
complaints to a congenital disability and did not address the 
July 1947 VA medical opinion indicating that such disability 
was aggravated by his in-service parachute jump.  This was an 
outcome determinative error.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

2.  Service connection for asthma is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  Service connection for a sinus condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

5.  Service connection for pes planus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).  

7.  The August 1947 rating decision, which denied service 
connection for bilateral pes planus, does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.105(a) (2008).

8.  The August 1947 rating decision, which denied service 
connection for spondylolisthesis, 5th lumbar and back injury, 
contained CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In April 2005, the RO sent the Veteran a letter notifying him 
of the evidence necessary to substantiate his claims of 
service connection for PTSD, asthma, sinus condition, and 
sleep disorder.  He was informed of the information necessary 
to establish service connection on both direct and secondary 
bases.  This letter notified the Veteran of the evidence that 
VA would provide and of the evidence he was responsible for 
providing.  He was asked to submit any evidence in his 
possession that pertained to his claims.  This letter also 
advised the Veteran that he was previously denied service 
connection for flat feet (pes planus) because the disability 
was not incurred or aggravated by service and that new and 
material evidence was needed to reopen his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (setting forth additional 
VCAA requirements for claims to reopen).  As noted, the Board 
is reconsidering this issue.  On review, the Veteran has 
essentially been arguing his claim on the merits.  Further, 
the April 2005 letter advised the Veteran of the requirements 
for service connection and the Board finds that a remand for 
further VCAA notice on the pes planus issue is not required.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

In January 2006, the RO sent the Veteran a letter advising 
him of the evidence necessary to substantiate his claim of 
service connection for tinnitus.  He was informed of his and 
VA's obligations with regard to obtaining evidence and was 
requested to provide any evidence in his possession that 
pertained to his claims.  

On review, the claims file does not contain correspondence 
notifying the Veteran of the information regarding the 
assignment of disability ratings and effective dates.  
However, as the claims for service connection are denied 
herein, the Board finds that the Veteran was not prejudiced 
by the lack of notice and it did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Review of the record clearly 
shows that the Veteran has been advised of the information 
necessary to substantiate his claims for service connection 
and has had an opportunity to meaningfully participate in the 
adjudicative claims process, to include representation by a 
private attorney.  Thus, any errors or deficiencies regarding 
notice are considered harmless.  

Under the VCAA, VA has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records and available VA medical center (VAMC) records.  In a 
statement received in April 2005, the Veteran reported 
treatment at VAMC Kansas City since 1945.  The RO made 
several attempts to obtain these records but were unable to 
obtain records prior to 2001.  A Formal Finding on the 
Unavailability of Federal Records was completed in February 
2008.  

A review of the claims file indicates that the Veteran 
receives medical treatment from a private physician, Dr. G.S.  
The Veteran submitted two treatment notes from this physician 
dated in May 2005.  In various letters, the Veteran was 
advised that if he wanted us to obtain any medical records, 
he should complete and return the attached authorizations for 
release of information.  The Veteran has not submitted an 
authorization for release of his private treatment records 
and on review, neither he nor his attorney have requested 
that VA make efforts to obtain these records.  

In the February 2006 notice of disagreement, the Veteran's 
attorney argued that VA examinations should be conducted to 
determine the etiology of asthma and sinus conditions.  He 
also argued that an examination was warranted for sleep 
disorder.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Review of the claims file does not show evidence of asthma or 
chronic sinus condition during service.  The record also does 
not contain medical evidence showing a diagnosis of asthma 
and/or a sinus condition, nor has the Veteran provided lay 
evidence suggesting symptoms of current disability.  The 
requirements of McLendon are not met and examinations for 
asthma and/or a sinus condition are not warranted.  

VA examinations in October 2002 and December 2005 addressed 
tinnitus.  The Veteran underwent a VA PTSD examination in 
November 2005.  This examination also discussed the Veteran's 
reports of sleeping problems.  The Board acknowledges that 
the Veteran was not provided a VA examination with regard to 
flat feet.  On review, the record does not contain medical 
evidence showing a current diagnosis of pes planus nor has 
the Veteran reported symptoms of current disability.  As 
such, the Board does not find an examination necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims of CUE in the August 1947 
RO decision, the Board notes that the notice and development 
provisions of the VCAA do not apply.  See Parker v. Principi, 
15 Vet. App. 407 (2002).



II. Analysis

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.304(d) (2008).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2007); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating the probative value of medical evidence, the 
Board notes that it is free to favor one opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, 
however, recently held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
Review of a claims file by a VA examiner, without more, does 
not automatically render the examiner's opinion competent or 
persuasive, and conversely, a private medical opinion may not 
be discounted solely because the opining clinician did not 
review the claims file.  Nieves-Rodriguez v. Peake, No. 06-
0312 (U.S. Vet. App. Dec. 1, 2008).  

	i.  PTSD

In April 2005, the Veteran's attorney submitted a claim for 
service connection for mental disorder to possibly include 
PTSD.  Report of contact dated in April 2005 indicates the 
Veteran was contacted and clarified that he was filing for 
service connection for PTSD.  

The Veteran's Enlisted Record and Report of Separation shows 
that he participated in numerous campaigns during World War 
II and was awarded the Purple Heart medal with oak leaf 
cluster.  The Veteran's reported combat related stressors are 
conceded.  See 38 C.F.R. § 3.304(f)(1) (2008).  
Notwithstanding, service connection requires a confirmed 
diagnosis of PTSD that is related to such stressors.  See 
38 C.F.R. § 3.304(f) (2008); Cohen, supra.

Service records do not show complaints of or treatment 
related to the psychiatric system.  On VA examination in July 
1947, no neuropsychiatric condition was found.  

Treatment note from Dr. G.S. dated May 5, 2005 indicates that 
the Veteran has recurring nightmares regarding being shot 
down.  Impression included recurring nightmares and the 
examiner indicated he felt that the diagnosis was more likely 
than not to be caused by the Veteran being in the service.  
Treatment note dated May 31, 2005 indicates the Veteran was 
in for follow up and was having nightmares and recurrent 
dreams resulting from military service due to PTSD.  
Impression was PTSD and the examiner opined that this 
condition was worse as compared to previously, age causing a 
part of the problem but some of the worsening is due to 
injuries and conditions sustained in the military.  

The Veteran underwent a VA PTSD examination in November 2005.  
The Veteran's claims file and computerized medical record 
were reviewed.  A clinical interview was conducted with the 
Veteran and his spouse and he was administered psychological 
tests.  Regarding military history, the Veteran reported 
participating in numerous missions including one in which his 
plane was shot down over German-held territory and he was 
forced to bail out.  The Veteran reported he was fearful for 
his life particularly following the plane crash.  He reported 
no significant post-military trauma.  On mental status 
examination, the Veteran reported that he does have 
difficulty falling asleep due to thinking about life and past 
events such as friends who died in crashes and bombings.  
However, once he falls asleep he sleeps soundly and is rarely 
disturbed by nightmares.  He has experienced periods of 
depression.  The examiner noted that although he has 
occasional nightmares, he generally has shown few PTSD 
related symptoms.  He relates well to other people, generally 
enjoys his life, and does not appear to re-experience war-
related events.  He does not have any substance abuse 
problems and work record was exemplary.  He has some sleep 
related problems and is somewhat vigilant.  The major source 
of depression at present appeared to be deaths due to aging 
processes of friends and family.  Psychometric testing 
results were considered valid.  The Veteran scored below the 
cutoff on both the Mississippi PTSD scale and PTSD checklist, 
military.  The examiner noted that the Veteran did not meet 
DSM-IV diagnostic criteria for PTSD.  In summary, the 
examiner stated:

We find that [the Veteran] does not have 
PTSD.  He did experience significant 
trauma during his military service, yet 
he displayed resilience in coping with 
the sequelae of the events.  Following 
military discharge, he proceeded to live 
out a productive life and although he 
does experience certain traumatic 
symptoms (particularly difficulty falling 
asleep due to disturbing thoughts), the 
symptoms do not cause a clinically 
significant amount of distress or 
disruption in his functioning.  We 
therefore find that [the Veteran] is not 
appreciably impaired by any mental 
disorder at this time.  

VA records do not show treatment for PTSD.  Recent records 
suggest the onset of Alzheimer's dementia.  

On review, the more probative evidence indicates that the 
Veteran does not meet the criteria for a DSM-IV diagnosis of 
PTSD.  The Board acknowledges the private medical evidence 
indicating a diagnosis of PTSD as well as the attorney's 
argument that this supports a grant of service connection.  
The Board notes that this diagnosis was provided by the 
Veteran's treating physician and he is obviously familiar 
with the Veteran's history.  Notwithstanding, the examiner 
did not discuss the criteria necessary for establishing a 
diagnosis of PTSD or explain why the Veteran met applicable 
criteria.  Furthermore, the reports received from that 
physician suggest he also treats the Veteran for various 
physical disabilities, and there is no indication that he has 
any specialized knowledge in the mental health care field.  
Considering the findings on the more thorough subsequent VA 
examination, which was conducted by a mental heath care 
specialist, the Board finds that a diagnosis of PTSD is not 
supported by the evidence of record.  Objective testing in 
November 2005 did not support a diagnosis and the examiner 
explained in detail that although the Veteran had some PTSD 
symptoms, he did not meet the DSM-IV criteria.  This opinion 
was supported by adequate rationale, to include a discussion 
of the Veteran's military history and post-military 
adjustment.  

The Board acknowledges the significant trauma experienced by 
the Veteran during active service; however, without a 
confirmed DSM-IV diagnosis of PTSD, service connection may 
not be granted.  See 38 C.F.R. § 3.304(f) (2008).

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

	ii. Asthma

In April 2005, the Veteran's attorney submitted a claim for 
service connection for asthma as a direct service-connected 
disability and also possibly secondary to any service-
connected disability.  The Board notes that the Veteran has 
not provided details regarding the onset of this claimed 
condition and has not alleged that it had its onset during 
service or that any such current disability was related to 
events therein.  

Service treatment records show that on examination for 
enlistment, the Veteran's lungs were clinically negative on 
examination and chest x-ray was essentially negative.  On 
separation examinations dated in September and October 1945, 
the Veteran's lungs were again reported as normal and chest 
x-ray was negative.  Service records are negative for any 
complaints of or treatment for asthma.  

The Board acknowledges the argument in the February 2006 
notice of disagreement and April 2006 Form 9, that asthma may 
be secondary to PTSD.  As discussed above, the Veteran is not 
service-connected for PTSD.  Further, review of VA and 
private medical evidence does not show a current diagnosis of 
asthma.  Without a currently diagnosed disability, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim and 
the doctrine of service connection is not for application.  
See 38 C.F.R. § 3.102 (2008).  

	iii. Sinus condition

In April 2005, the Veteran's attorney submitted a claim for 
service connection for sinus as a direct service-connected 
disability and also possibly secondary to any service-
connected disability.  The Board notes that the Veteran has 
not provided details regarding the onset of this claimed 
condition and has not alleged that it had its onset during 
service or that any such current disability was related to 
events therein.  

Service treatment records do not show any complaints or 
findings related to a sinus condition on enlistment or 
separation examinations and the records are negative for any 
evidence of chronic sinus disability during active service.  

The Board acknowledges the argument in the February 2006 
notice of disagreement and April 2006 Form 9, that sinus 
condition may be secondary to PTSD.  As discussed above, the 
Veteran is not service-connected for PTSD.  Further, review 
of VA and private medical evidence does not show a current 
diagnosis of a sinus condition.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer, supra.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

	iv. Sleep disorder

In April 2005, the Veteran's attorney submitted a claim for 
service connection for sleep disorder as a direct service-
connected disability and also possibly secondary to any 
service-connected disability.  

Service treatment records show that on examination for 
enlistment, the Veteran's nervous system was reported as 
normal.  On separation examinations dated in September and 
October 1945, the Veteran's psychiatric system was reported 
as normal.  Service treatment records are negative for 
complaints of or treatment for a sleep disorder.

On VA examination in July 1947, no neuropsychiatric condition 
was found.  

Treatment record from Dr. G.S. dated in May 2005 include a 
diagnosis of sleep disorder and the examiner indicated it was 
his opinion that this condition was worse as compared to 
previously, age causing a part of the problem but some of the 
worsening is due to injuries and conditions sustained in the 
military.  

On VA examination in November 2005, the Veteran did report 
some difficulty falling asleep due to thinking about life and 
past events; however, once he falls asleep, he sleeps soundly 
and is rarely disturbed by nightmares.  An Axis I diagnosis 
was not provided.  

The Board acknowledges the Veteran's attorney's argument that 
service connection is warranted based on Dr. G.S.'s letter.  
On review, the Board does not find this statement probative.  
The examiner did not provide any rationale for his opinion 
that the Veteran had a sleep disorder which was worsened by 
injuries and conditions sustained in the military.  The VA 
examination is considered more probative as it was based on 
review of the Veteran's history and was supported by 
sufficient rationale.  That is, the examiner discussed the 
Veteran's symptoms of difficulty falling asleep, and 
attributed them to intrusive thoughts about his life and 
friends who died in the war, but ultimately determined that 
he did not warrant a diagnosis of a mental disorder at this 
time.  

On review, the more probative evidence does not establish 
that the Veteran has a currently diagnosed sleep disorder 
that is related to active military service or service 
connected disability.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

	v. Tinnitus

The Veteran contends that service connection is warranted for 
tinnitus.  He reports noise exposure due to his duties as a 
B-25 gunner.  The Veteran's reports of noise exposure are 
consistent with the circumstances of his service and in-
service noise exposure is established.

Service treatment records are negative for any complaints of 
or treatment for tinnitus.  No abnormalities of the ear were 
noted on separation examinations dated in September and 
October 1945.  

On VA examination in October 2002, the Veteran reported 
military noise exposure.  No tinnitus was reported.  

In a statement received in March 2003, the Veteran indicated 
that when his ears were examined, they did not acknowledge 
the ringing in his ears.  

In April 2005, the Veteran requested service connection for 
tinnitus and reported that his ears ring most of the time.

The Veteran underwent additional VA audiometric examination 
in December 2005.  The claims file was available for review.  
The Veteran did not report any tinnitus.  In fact, the 
examiner specifically noted that the Veteran denied tinnitus 
and since it was not present it was not caused by or a result 
of the Veteran's military service.  

In the March 2006 notice of disagreement, the Veteran's 
representative indicated that the Veteran reports that he 
does in fact suffer from tinnitus and that as a result the VA 
examinations were inadequate.  

The Veteran is certainly competent to report that he has 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  However, the Veteran 
has been provided two VA examinations and both times, denied 
that he had tinnitus.  A review of the examinations indicates 
that the Veteran was queried regarding whether tinnitus was 
present and the examinations otherwise appear adequate.  The 
Board finds the Veteran's statements given in the course of 
compensation and pension examinations to be more credible 
than those offered directly to the RO and/or the Board in 
support of a claim for monetary benefits.  Therefore, as the 
veteran's lay assertions of ringing in his ears is not 
credible, and the competent evidence does not otherwise 
establish a current diagnosis of tinnitus, service connection 
is not warranted.  See Brammer, supra.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  

	vi. Pes planus

In April 1946, the RO denied service connection for bilateral 
pes planus, based on a finding that the disability was not 
incurred in or aggravated by service.  The Veteran was 
notified of this decision by letter also dated in April 1946.  
In August 1947, the RO again denied service connection for 
bilateral pes planus on the same basis.  The Veteran was 
notified of this decision by letter also dated in August 
1947.  The Veteran did not appeal these decisions and they 
are final.  See 38 U.S.C. § 709 (1946); Veterans Regulation 
No. 2(a), pt. II, par.III (effective January 25, 1936 to 
December 31, 1957) (currently 38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008)).  

A review of the claims file shows that confirmed rating 
sheets were completed in June 1948 and March 1949, apparently 
based on receipt of additional service records received June 
16, 1948 and March 23, 1949.  The Board was unable to locate 
correspondence in the claims file notifying the Veteran of 
these decisions. 

In April 2005, the Veteran's attorney submitted a claim for 
service connection for flat feet.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2008).  Regulations currently in 
effect, however, provide that, notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such records 
include, but are not limited to, service records that are 
related to a claimed in-service event, injury, or disease.  
38 C.F.R. § 3.156(c) (2008).  

On review of the service treatment records, the Board is 
unable to tell what records were received on the dates 
indicated in 1948 and 1949.  Resolving any doubt regarding 
the relevancy of this evidence in the Veteran's favor, and 
considering that the Veteran was apparently not notified of 
the confirmed decisions that were issued after the receipt of 
the new service records, the Board will reconsider the claim.  

Service treatment records show that on entrance examination 
in January 1943, the Veteran had third degree bilateral pes 
planus.  This disability was clearly noted at entrance and 
the presumption of soundness is not for application.  See 
38 C.F.R. § 3.304(b) (2008).  Service treatment records do 
not show complaints of or treatment for flat feet.  
Separation examinations in September and October 1945 noted 
first degree pes planus, no symptoms, not disabling.  

VA examination in July 1947 noted first degree pes planus.  
At that time, he underwent a special orthopedic examination 
in which his claimed back disability was discussed at length.  
During that examination, he reported having walked a great 
distance following his plane crash, but did not report any 
increase in symptoms of his pes planus, or any problems with 
his feet at all.

Statements from the Veteran and his attorney essentially 
argue that he had to walk a significant distance after his 
plane was shot down and that his claim that his disability 
was aggravated is credible.  

On review, the medical evidence of record does not show that 
the Veteran's pre-existing pes planus increased in severity 
during active service.  The Board is cognizant that the 
Veteran served in combat; thus, any lay assertions of 
worsening symptomatology in service would have to be accepted 
as credible.  38 U.S.C.A. § 1154(b).  However, while the 
Veteran and his attorney have recently argued that his having 
to walk a significant distance after his plane was shot down 
likely aggravated his disability; the veteran has never 
articulated that he experienced an increase in symptoms while 
on active duty.  Thus, as the veteran has not alleged or 
described worsening symptoms at that time, their assertion 
that his disability was likely worsened by increased physical 
activity in service appears to amount to an etiological 
theory that is beyond the competence of the veteran and his 
attorney as lay people.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Furthermore, at separation, the veteran's pes planus was 
found to be only first degree, with no symptoms and no 
disabling effects, which strongly suggests that the veteran 
specifically denied any symptomatology resulting from his pes 
planus at that time.  In addition, the finding of pes planus 
to only the first degree actually suggests a lesser degree of 
disability than was shown at entrance, when his disability 
was described as third degree pes planus.  Thus, both the 
competent lay and medical evidence of record suggests that 
the veteran's underlying disability did not increase in 
severity during service.  Furthermore, recent medical 
evidence of record does not indicate a current diagnosis of 
pes planus.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).

For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that his pes planus 
underwent an increase in disability during service.  Absent a 
showing of any increase in disability during service, the 
presumption of aggravation does not apply.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  As the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  

Clear and unmistakable error

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).

In order for CUE to exist, the Court has stated:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that there are two requirements to establish 
a CUE claim: (1) the alleged error must have been outcome 
determinative; and (2) the error must have been based upon 
the evidence of record at the time of the original decision.  
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
(citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the 
extent that it is more appropriate to dismiss rather than 
deny CUE claims that fail pleading specifications) the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

In August 1947, the RO in pertinent part denied service 
connection for bilateral pes planus; spondylolisthesis, 5th 
lumbar, slight; and back injury.  As discussed above, the 
Veteran was notified of this decision and absent CUE, it is 
final.  See 38 U.S.C. § 709 (1946); Veterans Regulation No. 
2(a), pt. II, par.III (effective January 25, 1936 to December 
31, 1957) (currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008)).  The Board 
acknowledges that it reconsidered the claim for service 
connection for pes planus based on receipt of additional 
service records and lack of notice to the Veteran regarding 
confirmed rating decisions.  This, however, does not negate 
the finality of the August 1947 decision.  

In order to determine whether the August 1947 rating decision 
contained CUE, a review of the law and evidence that was 
before the rating board at the time of the prior adjudication 
must be undertaken.  A review of the August 1947 rating 
decision indicates the RO applied Veterans Regulation 1(a), 
Part I, Par. 1.  Regulations and Procedures (R&PR) 1063 
(effective August 9, 1946) discusses service connection, 
sound condition at time of entrance, aggravation and natural 
progress under Public No. 2, 73d Congress, as amended, 
Veterans Regulation 1(a), part I and Part II.  

Under applicable regulations, service connection meant the 
establishment of the incurrence of injury or disease or 
aggravating of a preexisting injury or disease resulting in 
disability coincident with the period of active service.  
Determinations as to service connection, in general, should 
be based on review of the entire evidence of record in the 
individual case with due consideration extended to the 
defined and consistently applied policy of the VA to 
administer the law under and broad and liberal interpretation 
consistent with the facts shown in each case.  Reasonable 
doubt should be resolved in favor of the Veteran.  Particular 
consideration should be accorded combat duty and other 
hardships of service.  See R&PR 1063(A).

For the purposes of paragraph 1(a), Part I, Veterans 
Regulation No. 1(a), every person shall be taken to have been 
in sound condition when accepted for service except as to 
defects, infirmities or disorders noted at time of the 
examination or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
service and was not aggravated by such service.  See R&PR 
1063(B).  "Clear and unmistakable" means obvious or 
manifest.  Evidence which makes it obvious or manifest that 
the injury or disease existed prior to acceptance for service 
will satisfy the requirements of the statute.  See R&PR 
1063(D).  

Under Regulation 1(a), Part I, paragraphs 1(a), (b), and (d) 
as amended in July 1943, aggravation of a disability noted 
prior to service or shown by clear and unmistakable evidence 
to have had inception prior to enlistment will be conceded 
where such disability underwent an increase in severity 
during service unless such increase is shown by clear and 
unmistakable evidence to have been due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of such disability prior to, during and 
subsequent to service.  In determining aggravation by service 
due regard will be given the places, types and circumstances 
of the Veteran's service and particular consideration will be 
accorded combat duty and other hardships of his service.  The 
development of symptomatic manifestations of a preexisting 
injury or disease during or proximately following action with 
the enemy or following a status as a prisoner of war (POW) 
will establish aggravation.  See R&PR 1063(I).

	i. Pes planus

Review of the August 1947 rating decision indicates that 
service connection for pes planus was denied because it was 
not incurred in or aggravated by service in World War II.  

In March 2006, the Veteran argued that the August 1947 denial 
of service connection for pes planus contained CUE.  He 
reported that he was severely injured when his plane was shot 
down behind enemy lines and that he had to walk a significant 
distance to the front line.  He felt that the claim of 
aggravation due to the incident was credible and that but for 
this error, the result would have been manifestly different.  

Evidence of record at the time of the August 1947 rating 
decision indicates that pes planus, third degree was noted on 
entrance.  Thus, the disability clearly preexisted service.  
There is no evidence of treatment for pes planus during 
service and examinations for separation in September and 
October 1945 noted pes planus, first degree.  Pes planus was 
also noted on VA examination in July 1947.  Service records 
confirm that the Veteran's plane was shot down and that he 
made it to neutral territory where he was repatriated.  

On review, there is no indication that the correct facts were 
not before the RO in August 1947.  The Board notes that at 
this time, the record did not contain argument from the 
Veteran indicating his feet were worsened by his ordeal in 
March 1945.  The RO's finding that pes planus was not 
incurred or aggravated during service appears reasonably 
supported by the law in effect at that time; and the Veteran 
has identified no error, which had it not been made, would 
have manifestly changed the outcome of the decision.  
Therefore, the decision is not clearly and unmistakably 
erroneous.



	ii. Back disability

Review of the August 1947 rating decision indicates that 
service connection for a back disability was denied because 
it was not incurred in or aggravated by service.  The RO 
further noted that spondylolisthesis, 5th lumbar was a 
constitutional or developmental abnormality and that the back 
injury claimed by the Veteran was not shown by the evidence 
of record.  The narrative portion of the decision states that 
at the time of discharge the Veteran claimed a back injury 
from bailing out of the plane over Italy.  It was noted that 
he gave a history of no complaints until return to the United 
States and that there were no musculoskeletal defects at 
discharge.  It was further noted that present symptoms were 
referable to the congenital defect.

The Veteran and his attorney essentially argue that the 
rating decision failed to consider the July 1947 VA opinion 
that his disability was aggravated by the in-service 
parachute jump and that the RO failed to consider his 
testimony that the injury occurred behind enemy lines and 
that he had little training operating a parachute.  In the 
November 2006 notice of disagreement, the veteran's 
representative argued that ignoring the only evidence 
presented in complete support of the veteran's claim was 
outcome determinative error.

In considering the evidence of record at the time of the 
August 1947 rating decision, the Board notes that service 
treatment records did not note a back disability on entrance.  
However, the Board agrees that clear and unmistakable 
evidence demonstrates that the condition existed prior to 
service.  That is, x-rays in July 1947 indicated a very 
slight spondylolisthesis that appeared to be congenital.  

On his original claim in October 1945, the Veteran indicated 
that he suffered a back injury caused from bailing out of a 
plane in March 1945.  Service treatment records do not show 
that he was treated for a back injury during service or that 
one was noted at discharge.  However, service records do show 
that he was shot down on a combat mission in March 1945.  The 
Veteran's statement that he injured his back on the resultant 
parachute jump is consistent with his combat service.  
  
The Veteran underwent a special orthopedic examination in 
July 1947.  At that time, he reported frequent low backaches.  
He reported that his back began bothering him right after he 
came back from overseas in May 1945.  He believed that the 
onset of pain was due to his March 1945 parachute jump.  He 
noted that at the time of the jump he was so nervous and 
excited he had no conception of any pain anywhere.  He did 
not recall having a backache from the time that he landed 
until the time he returned to the States, but he indicated 
that he was not doing anything at the time in the way of 
working so he did not believe that there was any aggravation 
of the back condition.  He reported wearing a brace for the 
year prior, prescribed by a private physician.  On physical 
examination, there was no scoliosis and forward and lateral 
flexion was unrestricted.  There was no lumbar spasm and 
hyperextension was carried out very well but the Veteran did 
not like to hyperextend the back.  There was a very slight 
but definite left dorsal scoliosis.  With the knee flexed, 
hyperextension of the right hip joint produced pain in the 
lumbosacral region.  Diagnosis was (1) spondylolisthesis, 5th 
lumbar, slight; and (2) congenital deformity, stated in #1, 
aggravated by parachute jump and manifested by low back pain, 
mild disability.  

On review, the August 1947 rating decision does not mention 
the July 1947 medical opinion regarding aggravation.  There 
is no indication that the opinion was considered or that 
based on a weighing of evidence, the RO determined it was not 
probative or entitled to sufficient weight.  Failure to 
consider this evidence violates the requirement that the 
decision be based on all evidence of record.  

The record does not contain medical evidence supporting the 
RO's August 1947 finding that present symptoms were referable 
to the congenital defect.  Rather, the medical evidence 
indicates that the Veteran's congenital disability was 
aggravated by his in-service parachute jump resulting in mild 
disability.  At the time of the August 1947 decision, the 
competent medical evidence of record was in support of the 
claim and failure to consider this evidence was outcome 
determinative.  Thus, the Board finds that the denial of 
service connection was clearly and unmistakably erroneous.  
See Bouton v. Peake, No. 06-1494 (Vet. App. December 4, 2008) 
(noting that the RO's denial of the existence of medical 
documents evidencing depression secondary to service-
connected disability and its failure to follow the regulation 
requiring that it base its determination on all evidence of 
record, was an error sufficient to satisfy the first CUE 
requirement; and that because all relevant evidence supported 
the claim, the RO's failure to correctly apply the law is the 
sort of error that manifestly changed the outcome).  


ORDER

Service connection for PTSD is denied.

Service connection for asthma is denied.

Service connection for a sinus condition is denied.

Service connection for a sleep disorder is denied.  

Service connection for pes planus is denied.

Service connection for tinnitus is denied.

The August 1947 rating decision, which denied service 
connection for bilateral pes planus, does not contain CUE.  

The August 1947 rating decision, which denied service 
connection for a low back disability, contains CUE; the 
appeal is granted.  


REMAND

Under the VCAA, VA has a duty to assist the Veteran in the 
development of a claim.  This includes providing a VA 
examination when necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon, supra.  


GERD

In April 2005, the Veteran's representative submitted a claim 
for service connection for gastrointestinal condition as a 
direct service-connected disability and also possibly 
secondary to any service-connected disability to include 
irritable bowel or GERD.  Addendum received at the time of 
the claim indicates that the Veteran has stomach problems 
when he remembers the war.  He indicated he cannot help think 
about these things.

Service records show treatment for gastritis in July 1943.  
Private and VA records show a current diagnosis of GERD.  

Treatment note from Dr. G.S. dated May 5, 2005 notes the 
Veteran has excessive acid production leading to GERD and 
peptic ulcer disease (PUD).  Diagnosis included PUD and the 
examiner indicated he felt that the diagnosis was more likely 
than not to be caused by the Veteran being in the service.  
Treatment note from Dr. G.S. dated May 31, 2005 includes an 
impression of GERD and the examiner stated that it was his 
opinion that this condition was worse as compared to 
previously, age causing a part of the problem but some of the 
worsening is due to injuries and conditions sustained in the 
military.  

On review, the Board finds that a medical examination is 
warranted.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, 
supra..

Skin condition

In April 2005, the Veteran's representative submitted a claim 
for service connection for a skin condition as a direct 
service-connected disability and also possibly secondary to 
any service-connected disability.

Service treatment records show that the Veteran was seen for 
a rash in January 1944, which was subsequently diagnosed as 
German measles.  

VA records show treatment for dry skin and eczema.  Note 
dated in November 2007 indicates the Veteran was using an 
unknown prescription from a dermatologist.  

Note from Dr. G.S. dated in May 2005 indicates the Veteran 
has skin carcinomas due to exposure to sunlight and he felt 
the diagnosis of skin carcinoma was more likely than not 
caused by the Veteran being in the service.  

On review, the Board finds that an examination is warranted.  
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra..

Cold exposure of the bilateral upper and lower extremities

In April 2005, the Veteran's representative submitted a claim 
for service connection for cold exposure as a direct service-
connected disability and also possibly secondary to any 
service-connected disability.

Service treatment records do not show any complaints of or 
treatment for cold injury.  The Veteran, however, was shot 
down over Italy in March 1945.  Information in a newspaper 
article about his experience indicates that they would travel 
at night and were exposed to bitter cold.  The Veteran is 
competent to report exposure to cold temperatures. See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  The reports of cold exposure are 
consistent with the circumstances of his service. 

Note from Dr. G.S. dated May 5, 2005 indicates the Veteran 
has cold intolerance with cold upper and lower extremities 
due to cold exposure.  The examiner felt the diagnosis of 
cold intolerance was more likely than not caused by the 
Veteran being in the service.  Note from Dr. G.S. dated May 
31, 2005 indicates a diagnosis of cold exposure bilateral 
upper and lower extremities and it was the examiner's opinion 
that this condition was worse as compared to previously, age 
causing a part of the problem but some of the worsening due 
to injuries and conditions he sustained in the military.  

On review, the Board finds that an examination is warranted.  
See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Hypertension

In April 2005, the Veteran's representative submitted a claim 
for service connection for high blood pressure as a direct 
service-connected disability and also possibly secondary to 
any service-connected disability.  

Although not claimed on a presumptive basis, the Board notes 
that pursuant to 38 C.F.R. § 3.309(c) (2008), if a Veteran is 
a POW, certain diseases, including atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  

Information in the claims file indicates that the Veteran 
reported being a POW and that he was interned in Switzerland 
for approximately one week in April 1945 and then was 
repatriated.  Service records show that the Veteran was shot 
down on a combat mission and reached neutral territory where 
he was repatriated.  The Board notes that only the VA has the 
authority to determine former POW status if detention or 
internment occurred during wartime and the detention or 
internment was by neutral governments, such as Switzerland or 
Sweden in WWII or their agents.  See M21-MR, IV.ii.1.G.23.a.  
On review, the claims file includes a May 1947 deferred 
rating sheet, which indicates the Veteran was a POW.  

Notes from Dr. G.S. dated in May 2005 indicate the Veteran 
has hypertension secondary to PTSD and that he has a history 
of pacemaker insertion.  VA medical records show a current 
diagnosis of hypertension.  Note dated in March 2006 
indicates a history of low heart rate and a heart condition 
requiring a pacemaker. 

On review, it is unclear whether the Veteran's hypertension 
has progressed to heart disease and the Board finds that an 
examination is needed.  See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon, supra..  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination.  Necessary 
diagnostic testing, if any, should be 
completed.  The claims file must be 
available for review and the examiner must 
indicate whether or not it was reviewed.  
All findings must be reported in detail 
and adequate rationale should be provided 
for any opinions rendered.  

(a) The examiner is requested to provide 
an opinion regarding whether the Veteran's 
currently diagnosed GERD is related to 
active military service or events therein.  

(b) The examiner is requested to identify 
all current skin conditions and to provide 
an opinion regarding whether any such 
condition is related to active military 
service or events therein.  

(c) The examiner is requested to indicate 
whether the Veteran has any residuals of 
cold injury of the bilateral upper and/or 
lower extremities.  If so, the examiner is 
requested to provide an opinion regarding 
whether such residuals are related to 
active military service or events therein.  

(d) The examiner is requested to indicate 
whether the Veteran currently has 
atherosclerotic heart disease or 
hypertensive vascular disease (including 
hypertensive heart disease) or 
complications such as myocardial 
infarction, congestive heart failure, 
arrhythmia.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for GERD, skin condition, 
residuals of cold exposure bilateral upper 
and lower extremities, and hypertension.  
All applicable laws and regulations should 
be considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


